Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on a provisional application 62/836,280 filed on April 19, 2019.    


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nickerson et al. (U.S. PG Pub. No. 20190297797), herein “Nickerson.”



Regarding claim 1,
Nickerson teaches an agricultural irrigation system comprising:
an irrigation main line; (Par. 0003: “Many types of irrigation systems enable automated irrigation of plant life.” Par. 0020, lines 1 - 8: “FIG. 1A shows a simplified block diagram of an exemplary water flow controlled irrigation system 100, in accordance with some embodiments. FIG. 2 shows a simplified block diagram of the exemplary irrigation system 100 further illustrating irrigation pipes 202 that are configured to carry water from a water source (not shown) to one or more water distribution devices 204 (e.g., sprinklers, drip lines, etc.), in accordance with some embodiments.”) 
one or more sprinkler heads operably coupled to the irrigation mainline by one or more respective sprinkler lines; (Par. 0020, lines 8 – end: “Referring to FIGS. 1-2, the irrigation system is configured to enable control of irrigation based on water flow data, which in some instances may include modifying or interrupting execution of one or more watering schedules of one or more irrigation controllers 102 or other system controller according to several embodiments. The irrigation system 100 includes at least one irrigation controller 102 that couples with one or more irrigation valves 106 over controller output or activation lines 108, each coupled to a valve controller cooperated with at least one corresponding valve, which are often located in the region to be irrigated, an electrical switch to activate or deactivate lighting or other devices controlled by the irrigation controller 102. As is well known, one or more water distribution devices 204 (e.g., sprinkler devices, drip lines and/or other irrigation devices) may be coupled to each valve 106 via one or more irrigation pipes 202. The irrigation system further includes at least one water flow sensor system 104 that communicatively couples with the separate irrigation controller 102. The flow sensor system 104 includes at least one flow indicator output/input 110 configured to communicatively couple with the separate irrigation controller 102. It is noted that the above and below are described with reference to the flow sensor system 104 coupling with an irrigation controller. It will be appreciated, however, that the flow sensor system 104 can, in some embodiments, operate with other system controllers. These other system controllers 102 may house or facility management system controllers that control other systems (e.g., heating, air conditioning, fountain, gate, lighting, etc.) in addition to irrigation. Typically, the system controller operates local at the site where water flow is being monitored and/or irrigation is being controlled. In other implementations, however, the system controller may be remote from the flow sensor system. Accordingly, the flow sensor system is not limited to operate with an irrigation controller, but instead can operate with other types of control systems, including other types of non-irrigation controllers that are concerned with flow along a conduit, pipe, duct, or the like.” See figures 1 – 2.) and
a sprinkler monitoring system that is operable to detect an operating condition of
the one or more sprinkler heads. (Par. 0053: “Some embodiments utilize the capabilities of the irrigation controller to take one or more actions and/or to evaluate the sensor data in determining whether one or more actions are to be initiated. As introduced above, in some implementations the sensor control circuit 120 performs at least some processing of sensor data from the one or more sensor systems of the flow sensor system. Additionally or alternatively, the sensor data and/or communications corresponding to the sensor data can be communicated to the irrigation controller 102 to be processed by the irrigation controller. In some embodiments, the irrigation controller 102 is configured to receive the flow notification from the flow sensor system 104 and determine a water flow rate within the irrigation pipe 202 based on the flow notification. The irrigation controller may additionally or alternatively be configured to determine whether the determined water flow rate exceeds one or more flow rate thresholds. Again, for example, the acoustic data may include detected audio signatures that correspond to higher pitched sounds with increased volume or sound pressure corresponding to a flow rate that is greater than an expected audio signature corresponding to lower pitched sounds at reduced volumes or sound pressures, which may be interpreted as a flow rate in excess of expected flow rate thresholds. In some embodiments, one or more control circuits of the irrigation controller 102 are configured to identify, based on the acoustic data, a pattern in the acoustic data corresponding to one or more of a low water flow condition and an excessive water flow condition, wherein the low water flow condition corresponds to a lower than normal amount of water flow, and wherein the excessive water flow condition corresponds to a higher than normal amount of water flow. Based on one or more thresholds, the irrigation controller 102 may initiate an action when the determined water flow rate exceeds one or more of the flow rate thresholds. As another example, the temperature data may be interpreted by the irrigation controller as having a temperature difference 920 greater than a first temperature difference threshold for longer than a duration threshold after irrigation was terminated according to the irrigation schedule, which may be interpreted as a leak in a valve allowing water to continue to flow even after irrigation relative to the irrigation pipe being monitored is supposed to be turned off. Similarly, the irrigation controller may evaluate temperature data from the flow sensor system and detect a rate of change of temperate between the temperature of the pipe and the temperature of the surrounding and determine whether the rate of change of temperature is greater than a threshold rate indicating an excess flow (e.g., a broken sprinkler head releasing too much water).” Par. 0055: “The flow sensor system 104 can be cooperated with any irrigation pipe 202 of the irrigation system. In many applications the flow sensor system 104 is cooperated with an irrigation pipe downstream of a valve (e.g., a main valve 106), which can allow the irrigation controller 102 to close that upstream valve in the event of an error condition. Further, more than one flow sensor system 104 can be utilized in a single irrigation system. Still further, different flow sensor systems 104 can be utilized with different zones of an irrigation system. This provides flow sensor data for different zones allowing greater precision control over various different parts of the irrigation system (e.g., zone by zone control).”  Par. 0056: “The flow sensor system, in some embodiments, can be configured to learn one or more flow states. For example, a first state may correspond to no flow; a second state may correspond to an expected flow when only a single operating mode is expected; a third state may correspond to a low flow state (e.g., when a drip line or other relatively low flow is operated); a fourth state may correspond to a sprinkler flow; a fifth state may correspond to a maximum flow state (which in some instances would correspond to an error state, such as by a user removing one or more sprinkler heads and activating irrigation); and the like.”) 

Regarding claim 3,
Nickerson teaches the elements of claim 1 which claim 3 depends. Nickerson also teaches that the one or more sprinkler heads comprise in-canopy sprinklers. (Par. 0020: “…water distribution devices 204 (e.g., sprinklers, drip lines…”) Examiner’s Note – One having ordinary skill in the art would recognize that an overhead drip line system is associated with an in-canopy sprinkler system. See also Millward cited in the conclusion section.) 


Regarding claim 5,
Nickerson teaches the elements of claim 1 which claim 5 depends. Nickerson also teaches that the one the sprinkler monitoring system comprises at least one sprinkler sensor associated with at least one of the one or more sprinkler heads.  (Par. 0053, last line: “Similarly, the irrigation controller may evaluate temperature data from the flow sensor system and detect a rate of change of temperate between the temperature of the pipe and the temperature of the surrounding and determine whether the rate of change of temperature is greater than a threshold rate indicating an excess flow (e.g., a broken sprinkler head releasing too much water).”  See also paragraph 0020 and figures 1 – 2.  Examiner’s Note – See also McNabb, used in claim 4 rejection below, Col. 5, lines 58 – 63.) flow



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4, 6 – 8, 13, 15, and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Nickerson in view of McNabb (US Patent No. 5927603), herein “McNabb.” 


Regarding claim 4,
Nickerson teaches the elements of claim 1 which claim 4 depends. Nickerson does not teach a gooseneck line. However, McNabb does teach that the one or
more sprinkler lines comprise a gooseneck line that is attached to the irrigation main line and a drop hose that extends between the gooseneck line and the sprinkler head.  (Col. 1, lines 52 – 62: “A typical large-scale farm employs a sprinkler irrigation system for applying water and chemicals to a crop which is being raised. One type of sprinkler system consists of a center-pivot irrigation device which is typically configured to apply water and chemicals to a circular plot of land. End features have been added to such devices in order to adapt them for irrigating square plots of land via the use of controllable end guns, or articulating end booms contained there along. A typical center-pivot irrigation device has a fixed pivot, and a long body carried by an array of towers having support wheels.”  Col. 5, lines 58 – 63: “According to another aspect of the invention, a sprinkler for an irrigation system includes a fluid nozzle and a fluid flow sensor. The fluid nozzle is coupled with a source of fluid for delivering the fluid to an agricultural field. The fluid flow sensor is associated with the fluid nozzle and is operative for detecting a fluid flow from the nozzle.”  Col. 20, lines 38 – 43: “More particularly, mobile carrier 96 supports sensing device 114 via a pair of support yokes 126 and 130. Yoke 126 carries motors 102 and 104 along an open u-shaped end. Alternatively, a single motor can be used to drive carrier 96. An opposite end of yoke 126 is rotatably connected with a similar end of yoke 130 via servo actuated motor drive 128.”  Examiner’s Note – See Figures 2 and 6 that show sprinkler line 26 that consists of a gooseneck or U-shaped pipe attachment at the upper end to a main line (item 134).) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the irrigation system that has multiple irrigation lines and flow sensors to detect whether there is excessive flow and thus a broken sprinkler head as in Nickerson with a pivot irrigation system that has a fluid flow sensor associated with the fluid nozzle and also has a gooseneck or U-shaped line attached to the irrigation main line as in McNabb in order to keep moistures levels and desired levels and control fluid nozzles in response to sensor data that determines the operability of the fluid nozzle. (Col. 3, lines 40 – 59) 

Regarding claim 6,
Nickerson teaches the elements of claim 5 which claim 6 depends. Nickerson may also teach the flow through one or more sprinkler heads.  However, McNabb explicitly teaches that the one wherein the at least one sprinkler sensor is operable to sense detachment of the one or more sprinkler heads from its respective sprinkler line and/or a characteristic of fluid flow through the one or more sprinkler heads. (Col. 5, lines 58 – 63: “According to another aspect of the invention, a sprinkler for an irrigation system includes a fluid nozzle and a fluid flow sensor. The fluid nozzle is coupled with a source of fluid for delivering the fluid to an agricultural field. The fluid flow sensor is associated with the fluid nozzle and is operative for detecting a fluid flow from the nozzle.” See also Abstract.) 

Regarding claim 7,
Nickerson teaches the elements of claim 5 which claim 7 depends. Nickerson does not teach a compass.  However, McNabb explicitly teaches that the sprinkler
monitoring system further comprises a master controller node, one or more sprinkler nodes coupled with the at least one sprinkler sensor, and a digital compass node operable to detect the compass bearing of the irrigation system's path of travel. (Col. 9, line 65 – Col. 10, line 15: “Position determining device 49 of FIG. 3 is formed from a global positioning (GPS) receiver. One such presently available device is manufactured by Trimble, and is sold under the product name Direct GPS for ArcView, Trimble Surveying and Mapping Division, 645 North Mary Avenue, P.O. Box 3642, Sunnyvale, Calif. 94088-3642. Alternatively, position determining device 49 can be formed from a compass, such as a digital flux gate, or magnetometer compass formed on the arm of device 12 (of FIG. 1). The compass monitors the rotated position of an irrigation device relative to the fixed end-pivot, enabling the determination of the location of a sensing device carried on the irrigation device at a radially fixed location. Alternatively, a shaft encoder can be substituted for the compass. Knowledge of the radial location of a sensing device provided on the irrigation device, in combination with knowledge of the rotated position of the irrigation device, allows one to determine the precise location of an area of interest 36 being detected within a field.”) 

Regarding claim 8,
Nickerson teaches the elements of claim 5 which claim 8 depends. Nickerson may also teach sensing the flow through one or more sprinkler heads.  However, McNabb explicitly teaches that the one the at least one sprinkler sensor comprises a flow meter operable to measure the rate of water flowing to one of the sprinkler heads. (Col. 5, lines 58 – 63: “According to another aspect of the invention, a sprinkler for an irrigation system includes a fluid nozzle and a fluid flow sensor. The fluid nozzle is coupled with a source of fluid for delivering the fluid to an agricultural field. The fluid flow sensor is associated with the fluid nozzle and is operative for detecting a fluid flow from the nozzle.”  See also Abstract.) 

Regarding claim 13,
Nickerson and McNabb teach the elements of claim 7 which claim 13 depends. Nickerson also teaches that one of the one or more sprinkler nodes is configured to monitor a plurality of sprinkler sensors.  (Par. 0039: “These predefined acoustic patterns can be used in evaluating the acoustic data obtained by the one or more acoustic sensors 310 to determine one or more conditions and/or aspects of the irrigation system. For example, acoustic patterns may be used to determine whether or not water is flowing, whether there is excess water flowing, whether there is a leak based on continued water flow, whether there is a leak based on continued water flow when water flow is not expected, and/or other such conditions.” Par. 0040: “In some embodiments, the sensor control circuit receives acoustic data from one or more acoustic sensors 310, may forward the acoustic data to the irrigation controller, may perform some processing of the acoustic data, and/or may evaluate the acoustic data. For example, the sensor control circuit can evaluate the acoustic data relative to one or more predefined acoustic patterns, one or more thresholds, and/or other such evaluations.” See also the cited reference of Darnold below, Col. 2, lines 38 – 43)

Regarding claim 15,
Nickerson and McNabb teach the elements of claim 7 which claim 15 depends. McNabb also teaches that one or more sprinkler nodes and the digital compass node are contained on a common printed circuit board. (Col. 6, lines 11 – 13: “…and base 28. Home base 28 includes computer-based equipment for processing the detected agronomic information.”  Col. 6, lines 37 – 42: “The computer-based equipment on device 12 and home base 28 form a crop management system that allows for the monitoring of sensed agronomic information collected by device 12. The collected data is then reduced by way of the information system provided at home base 28, enabling collection and storage of such data therein.”) 

Regarding claim 2,
Nickerson teaches the elements of claim 1 which claim 2 depends. Nickerson does not teach a pivot irrigation system. However, McNabb does teach pressures sensors associated with nozzles with the irrigation system comprises a center pivot irrigation system.  (Col. 1, lines 60 – 66: “A typical center-pivot irrigation device has a fixed pivot, and a long body carried by an array of towers having support wheels. A plurality of sprinklers are fixed in spaced-apart relation along the arm, each sprinkler being activated by way of a solenoid valve which enables turning "on" and "off'' of a sprinkler nozzle in order to regulate application of water and chemicals to the agricultural field.”  Col. 5, lines 48 – 53: “According to another aspect of the invention, a sprinkler for an irrigation system includes a fluid nozzle and a fluid flow sensor. The fluid nozzle is coupled with a source of fluid for delivering the fluid to an agricultural field. The fluid flow sensor is associated with the fluid nozzle and is operative for detecting a fluid flow from the nozzle.”) 


Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nickerson in view of Otten et al. (US Patent No. 5,228,469), herein “Otten.” 


Regarding claim 9,
Nickerson teaches the elements of claim 5 which claim 9 depends. Nickerson does not teach a sensor comprising a switch that detects a detachment of a sprinkler head. However, Otten does teach that the at least one sprinkler sensor comprises a sprinkler head detachment sensor configured to detect detachment of one of the sprinkler heads from its respective sprinkler lines, the sprinkler head detachment sensor comprising a switch operable to open or close a sensor circuit upon
detachment of the one sprinkler head from its respective sprinkler line. (Col. 2, lines 64 - 68: “Also, if the maximum flow rate of water for this system is entered, that parameter can also be monitored and the fluid control device programmed to act based upon the flow parameter. For example, should a sprinkler head be broken off causing unrestricted flow, the fluid control device would sense it and, depending on its programming, could close the valve and/or alert the operator.” Col. 4, lines 16 – 22: “The reed switch is employed to prevent power drain on the system when the first and second sensors are not needed for sensing and thus do not require power. The reed switch acts as a fluid flow/no-fluid flow sensor. The reed switch can be connected to a microprocessor or to an alarm device to indicate flow/no-flow through the system.” See also Col. 4, lines 17 – 51 and Col. 16, lines 17 – 39.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the irrigation system that has multiple irrigation lines and flow sensors to detect whether there is excessive flow and thus a broken sprinkler head as in Nickerson with sensors that comprise switches or reed switches and can determine if a sprinkler head has broken off as in Otten in order to avoid waste of water resources and alert an individual or an off-site control center. (Col. 1, lines 19 – 23 and lines 63 – 66)

Regarding claim 10,
Nickerson and Otten teach the elements of claim 9 which claim 10 depends. Otten also teaches that the sprinkler monitoring system is configured to record the time and/or the location of the one sprinkler head at the time of its detachment from its respective sprinkler line. (Col. 2, line 51 – Col. 3, line 3: “Additionally, one, two, three or all four basic functions may be programmed in to monitor a device at the same time. As an example, a highway sprinkler system could be programmed to use all three functions. Should there be a danger of the temperature dropping too low, presenting a freeze danger, this parameter would be programmed to be monitored by the device. At the same time, if this sprinkler system is known to use only a certain volume of water during each cycle, the volume per cycle can also be programmed to be monitored. The fluid control device may be further programmed such that should a control valve to the sprinkler system fail to close, the fluid control device will take over, closing the valve and alert the operator. Also, if the maximum flow rate of water for this system is entered, that parameter can also be monitored and the fluid control device programmed to act based upon the flow parameter. For example, should a sprinkler head be broken off causing unrestricted flow, the fluid control device would sense it and, depending on its programming, could close the valve and/or alert the operator.”  See also Col. 11, lines 37 – 47 and Col. 11, line 60 – Col. 12, line 9.) 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nickerson in view of Darnold (US Patent No. 10,561,078). 


Regarding claim 11,
Nickerson teaches the elements of claim 5 which claim 11 depends. Nickerson does not teach recording the location and time of the problem of a sprinkler head.  However, Darnold does teach that the sprinkler monitoring system is configured to record the time and/or the location of the at least one of the one or more sprinkler heads upon detection of a reduced fluid flow rate to the at least one sprinkler head by the at least one sprinkler sensor.  (Col. 5, lines 33 – 54: The present system may generate an alert if a system is detected to not be functioning according to a particular threshold. Alerts may include a visible indicator, an audible alarm, or communication to another device. Such communications could be through wired, wireless, or other methods to connect with local or remote systems which are devised to monitor for such alarms. Alerting could be delayed instead of instant by recording the information for later retrieval.  When a leak is detected in the water system, for example in the form of reduced water pressure or a violation of an allowed tolerance from a baseline water flow, the control system may generate and transmit a notification. The notification may indicate a level of importance, the details of the detected water flow, and one more water lines associated with the detection. For example, if the water flow is detected to be outside a tolerance for a first period of time, such as five minutes, a first low level notification may be generated. If the water flow is detected to be outside a tolerance for twenty minutes or more within a period of one hour, a second notification having a higher importance may be generated.”)  Col. 3, line 58 – Col. 4, line 3: “FIG. 1 is a block diagram of an irrigation control system. The system of FIG. 1 includes a sprinkler control system and an electronic sprinkler leak detector system. The sprinkler control system includes a sprinkler station controller 110 and a sprinkler solenoid valve 120 located at a manifold 125. The sprinkler station controller 110 provides a signal line to the sprinkler solenoid valve and receives a signal from a microcontroller 140 within the electronic sprinkler leak detector system 130. The sprinkler solenoid valve receives a water flow input and is controlled by a water flow controller 127. The water flow controller 127 receives a signal line from the sprinkler station controller 110 and a signal line from the microcontroller 140.” Col. 4, lines 47 – 53: “Because the present system may be connected to a timer (e.g., implemented by the controller), the program could be adapted with an integrated time clock that would have a 50 visual or audio signal identifying a problem. The programming and wireless connection can be incorporated in the time clock thus serving as the master controller and connectivity point for the present system.”  Col. 7, lines 16 – 23: “If the detected flow is not within a baseline threshold, an alert may be triggered at step 550. The alert may indicate the value of flow as well as other information, such as the time, particular branch detected, and so forth. The flow may be adjusted based on the detected flow determined to be outside the baseline threshold at step 560. The flow adjustment may include reducing the flow, increasing the flow, or stopping the flow for some period of time.” See also Col. 6, lines 1 – 16.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the irrigation system that has multiple irrigation lines and flow sensors to detect whether there is excessive flow and thus a broken sprinkler head as in Nickerson with detecting a flow problem with various sensors in many locations of a sprinkler system that detects leakage and can alert a user and also record the time and location of the leakage based on the sensor location as in Darnold in order to alert and notify a user of a water flow problem during a certain time and the user can pinpoint where the problem is located and take corrective action. (Col. 5, lines 42 – 54; Col. 9, lines 29 – 33)

Claims 12 and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nickerson in view of McNabb in further view of Darnold. 

Regarding claim 12,
Nickerson and McNabb teach the elements of claim 7 which claim 12 depends. They do not teach a timer.  However, Darnold does teach that the sprinkler monitoring system further comprises a watchdog timer configured to receive a signal from the master controller node and reset the master controller node if no signal is received therefrom for a predetermined period of time. (Col. 8, lines 1 – 11: “The present system would be programmed to reset itself so that when the Timer subsequently sends the signal to the Valve, the present system would go through the same routine and if the anomaly is again dedicated, will again turn off that Valve. Alternatively, the system could be programmed to keep the Valve turned off until it was manually reset. The present system would have an indicator which would notify the user that there is a malfunction in the Watering System. The tolerances of the present system would be able to detect anomalies for all types of Watering Systems.” Col. 4, lines 47 – 53: “Because the present system may be connected to a timer (e.g., implemented by the controller), the program could be adapted with an integrated time clock that would have a visual or audio signal identifying a problem. The programming and wireless connection can be incorporated in the time clock thus serving as the master controller and connectivity point for the present system.” See also Col. 7, lines 56 – 67 and many sections that teach a timer.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the irrigation system that has multiple irrigation lines and flow sensors to detect whether there is excessive flow and thus a broken sprinkler head as in Nickerson with a pivot irrigation system that has a fluid flow sensor associated with the fluid nozzle and also has a gooseneck or U-shaped line attached to the irrigation main line as in McNabb with a master controller in control of a timer that is reset as in Darnold in order to alert and notify a user of a water flow problem during a certain time and the user can pinpoint where the problem is located and take corrective action. (Col. 5, lines 42 – 54; Col. 9, lines 29 – 33)

Regarding claim 16,
Nickerson teaches most of the elements that parallel those elements in claim 16. McNabb teaches the elements of claim 2 of a pivot irrigation system. Nickerson teaches an in-canopy irrigation system as well as Milward cited below in the conclusion section.  Darnold cited above for claim 11 teaches a master controller.  Therefore, it would have been obvious for Nickerson, McNabb, and Darnold to teach the elements in claim 16. 

Regarding claim 17,
Nickerson teaches most of the elements that parallel those elements in claim 17. McNabb teaches the elements of claim 2 of a pivot irrigation system McNabb also teaches sprinklers that are spaced apart (Col. 7, lines 45 – 47: “plurality of sprinklers 32 are also distributed in spaced-apart relation radially along irrigation device 12 for delivering water and/or chemicals to the agricultural field.”  Darnold cited above for claim 11 teaches a master controller and that the system is able to alert the homeowner of a problem: (Col. 6, lines 17 – 22: “Other variations could utilize the present system for general water supply monitoring, for example when tuned to the typical water flow utilization of a household, an advanced version of the device could alert the homeowner to an unexpected increase in flow which might indicate a hidden leak in the system.” See also many paragraphs in Darnold that teach that an “alert” is sent.) Therefore, it would have been obvious for Nickerson, McNabb, and Darnold to teach the elements in claim 17. 
Regarding claim 18,
Nickerson, McNabb, and Darnold teach the elements of claim 17 which claim 18 depends. Darnold also teaches that the alerting step further comprises transmitting a location of detachment of the one or more sprinkler heads from its respective sprinkler line. (Col. 3, lines 15 – 27: “Detectors may be placed at strategic locations in the system. For example, a version of the detector could be incorporated into the valve mechanism or could replace the valve entirely with normal control logic in addition to leak detection. Other variations could utilize the device for general water supply monitoring, for example when tuned to the typical water flow utilization of a household. For instance, the present technology could alert a homeowner to an unexpected increase in flow which might indicate a hidden leak in the system. Such leaks include failed toilet valves or leaking sinks, or larger leaks such as a swimming pool supply line.” Col. 5, lines 55 – 67: “A notification may provide water line identification and other data to a system administrator. For example, a notification may include water flow information such as average water flow, maximum water flow, and minimum water flow for a period of time associated with the alert. When the alert is associated with a baseline, the alert may also include information associated with the particular baseline used to generate the alert, for example when the baseline data was collected. In embodiments, alerts may be configured by a user to include whatever information and format preferred to the user. The alerts may be delivered in any of several formats, such as SMS notification, email, phone call, and other formats.”  Col. 7, lines 16 – 23: “If the detected flow is not within a baseline threshold, an alert may be triggered at step 550. The alert may indicate the value of flow as well as other information, such as the time, particular branch detected, and so forth. The flow may be adjusted based on the detected flow determined to be outside the baseline threshold at step 560. The flow adjustment may include reducing the flow, increasing the flow, or stopping the flow for some period of time.”)   

Regarding claim 19,
Nickerson, McNabb, and Darnold teach the elements of claim 17 which claim 19 depends. Darnold also teaches that the detecting step comprises detecting a decrease in the flow rate of water through the one or more sprinkler heads, and the alerting step comprises transmitting a message to the operator that the one or more sprinkler heads are clogged. (Col. 9, line 63 – Col. 10 line 6: “The system may also be designed to protect from insufficient watering, as another problem which happens quite often is that a sprinkler head or drip irrigation becomes clogged and fails to deliver water as needed. The present device will measure when there are decreases in water flow downstream due to a faulty device, and will recognize when there is a pressure build up when a particular sprinkler head or bubbler is clogged. In this instance, the system or branch may not turn off but rather through any method of indication would notify the homeowner that the system needs to be inspected.”) 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nickerson in view of McNabb in further view of Lennard et al. (US PG Pub. No. 20160106046), herein “Lennard.”

Regarding claim 14,
Nickerson and McNabb teach the elements of claim 7 which claim 14 depends. Nickerson and McNabb do not teach a tilt compensated digital compass. However, Lennard does teach a pivot irrigation system with the digital compass node comprises a tilt-compensated digital compass node. (Par. 0023: “The digital compass 34, coupled to the electrical processing circuit 38, monitors the orientation of the irrigation system relative to magnetic north. The illustrated embodiment includes a tilt-compensated digital compass as its digital compass 34, however this is not to limit the scope of the invention, and any kind of a digital compass may be used. The digital compass 34 is attached at a location on the irrigation system 10 such that it rotates with and thereby can sense the angular orientation of the irrigation system 10. The digital compass 34 can be located in the housing 40 (if the housing is mounted to the framework 11), or alternatively exterior of the housing 40 and attached to the irrigation framework 11 at a convenient location.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the irrigation system that has multiple irrigation lines and flow sensors to detect whether there is excessive flow and thus a broken sprinkler head as in Nickerson with a pivot irrigation system that has a fluid flow sensor associated with the fluid nozzle and also has a gooseneck or U-shaped line attached to the irrigation main line and a compass indication system as in McNabb with a tilt compensated digital compass as in Lennard in order to accurate sense the angular orientation of the irrigation system. (Par. 0023) 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Milward (US PG Pub. 20020186614) also teaches a pivot type of irrigation system with flow meters that monitors the flow of water in the nozzles. (Par. 0034) Milward also teaches an in-canopy system: Paragraph 0006: “More recently with the advent of pressurized water systems, spray systems were developed which are movable such as drip tape, drips, emitters, micro-sprays, sprinklers on hand lines as well as by rolling on wheels to irrigate crops.” Par. 0039: “Wheeled irrigation device 176 further comprises a plurality of small diameter, pneumatic wheels 200 which are rotatably connected in pairs to respective A-frames 203 spaced along irrigation water supply pipe 197, which pipe 197 is vertically supported therebetween by respective brace wire assemblies 206 with respective spray heads 209 extending downwardly from irrigation water supply pipe 197 between A-frames 203 for discharging water downwardly and outwardly onto the crops 177 being irrigated.”  See figure 10 that shows the spray heads 209 that hang at such a low height to be within the crop/plant area.)
Prandi et al. (PG Pub. No. 20020066810) teaches a pivot irrigation system that senses whether a particular nozzle has a failure: (Par. 0005: “It is well known to provide irrigation machines for applying controlled amounts of water for irrigation purposes and even chemicals diluted into the water. There are two main types of irrigation machines including pulverization systems, namely the central pivot machines moving along a circumferential path and the linear machines moving along a straight path, as well as a third type of machine, namely the corner type machine which is adapted to central pivot machines to move over the corner portions of a field. The central pivot machines operate as a radius vector that spins on a central base or tower and comprises a plurality of spans or irrigation units which move independently, following an electromechanically aligned pattern.”  Par. 0063: “During a normal operation of a nozzle section, the nozzles themselves define a flow limit; therefore, when an overflow is detected during a nozzle shot, damage may be determined in the secondary line of that section. Immediately the independent module 41 in that section will stop the operation and inform about the situation to a central control module conformed in a program in the computer. Since the flow of liquid is present only during the opening or shot of the nozzles, the presence of flow after the nozzle shot indicates that some nozzles are broken and leaking.” See also Par. 0061 and 0062) 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116